COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00119-CV


Conglomerate Gas II, L.P. and            §    From the 236th District Court
Vancouver Sky Management, L.L.C.
                                         §    of Tarrant County (236-237790-09)
v.                                       §    October 15, 2015

Gregg Gibb                               §    Opinion by Justice Meier

                       JUDGMENT ON REHEARING

        Appellee and Cross-Appellant Gregg Gibb filed a motion for rehearing and

a motion for reconsideration en banc of our opinion that issued on August 6,

2015.     We deny both motions, withdraw our opinion and judgment dated

August 6, 2015, and substitute the following to address Gibb’s arguments on

rehearing.

        This court has again considered the record on appeal in this case and

holds that there was error in part of the trial court’s judgment. It is ordered that

the judgment of the trial court is affirmed in part and reversed in part. We affirm

the portion of the trial court’s judgment on Appellee Gregg Gibb’s tort claims. We

reverse the portion of the trial court’s judgment on Appellee Gregg Gibb’s
breach-of contract claim and render judgment that Appellee Gregg Gibb take

nothing on his breach-of-contract claim.

      It is further ordered that Appellant Gregg Gibb shall pay of all costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bill Meier
                                         Justice Bill Meier